931 A.2d 937 (2007)
284 Conn. 918
Jeanette POULIN
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 21, 2007.
Christopher M. Neary, special public defender, in support of the petition.
John A. East III, senior assistant state's attorney, in opposition.
The petitioner Jeanette Poulin's petition for certification for appeal from the Appellate Court, 103 Conn.App. 303, 928 A.2d 556 (2007), is denied.
ROGERS, C.J., did not participate in the consideration or decision of this petition.